EX-10.07 9 y95846exv10w07.htm 1ST AMEND TO NAPHTHA & GAS OIL PURCHASE & SALE
CON
EXHIBIT 10.07

Amendment Number | to the
Private Instrument of Sale of
Naphtha and Gasoil between
Petrdleo Brasileiro S.A. - Petrobras
and Copene - Petroquimica do
Nordeste S.A.

Petroleo Brasileiro S.A. - Petrobras, Part Public Part Private Company, with head office in this City, located at Av.
Republica do Chile, number 65, 19" floor, enrolled in the General Taxpayers’ Register under number 33.000.167/0001-
01, hereinafter named Petrobras, represented by its undersigned legal representative and Copene - Petroquimica do
Nordeste S.A., with head office in the City of Camagari, Bahia State, enrolled in the General Taxpayers’ Register under
number 42.150.391/0001-70, hereinafter named Buyer, represented by its undersigned legal representatives;

Whereas Buyer is enlarging its production capacity of basic petrochemical products in its Petrochemical Complex installed
in the City of Camagari, Bahia State, according to the National Petrochemical Program 1987/1995 and will need to
increase its consumption of raw materials;

Whereas Petrobras might install in Landulpho Alves Refinery (LAR) in the City of Mataripe, State of Bahia, an unit of
mild hydrocracking (MHC), which generates among other by-products hydrocracked vacuum gasoil (HVGO);

Whereas Buyer will have flexibility to process naphtha, gasoil and HVGO after the enlargement;

Whereas the former National Petroleum Agency, through the resolution CNP DIPLAN number 301/90 dated January 04,
1990, authorized Petrobras to supply naphtha and gasoil to the Buyer according to certain conditions;

Whereas the supply of naphtha or gasoil to the Buyer shall be made with national product or, if necessary, imported
product, at the discretion of Petrobras;

Whereas the necessity to adequate the agreement for sale of naphtha and gasoil executed between the parties in June 22,
1978 to the modem nouns adopted by Petrobras regarding the sale of petrochemical raw materials;

The parties hereby agree to execute this Amendment to alter and include clauses and conditions to the mentioned
agreement, in the form below:

CLAUSE 1 - Object.

1.1 Petrobras agrees to sell and deliver to the Buyer, on a non-exclusive basis, during the term established in Clause 8, and
the Buyer agrees to buy and receive from Petrobras, for use as raw material only, at its petrochemical plant installed in
the City of Camagari, naphtha and gasoil in the quantities and characteristics described in Clauses 2 and 3, observed
all other conditions of this instrument.
1.2 In the event Petrobras, at its own discretion, install at LAR the MHC Unit, Petrobras will be entitled to supply HVGO
instead of the naphtha that will be consumed at Buyer’s new units, and the clauses for the supply of HVGO shall be
determined through a contractual amendment to be executed at the time of the supply.

1.3 Buyer agrees not to sell, assign or in any other form, transfer to third parties the naphtha and gasoil acquired from
Petrobras, limiting itself to use it as raw materials with the intention to meet Buyer’s own industrial needs.

CLAUSE 2 - Quantities.

2.1 The maximum and minimum quantities of naphtha and gasoil to be supplied in a uniform manner through each
contractual year by Petrobras to the Buyer, according to Clause 1, in a non exclusive basis, are determined by the table
below:

Period

after

March 1992
1993
1994

QUANTITIES (thousands of m*/year)

NAFTA GASOIL
min, max. min. max.
4,010 5,012 zero 891
4,010 5,012 zero 891
4,296 5,370 zero 891

2.1.1 The monthly minimum quantitative limit of both raw materials shall be agreed upon by Petrobras and Buyer
during the period of pre-operation and initial phase of the units to be enlarged by the Buyer; although such
period shall not exceed, in any hypothesis, 120 days.

Buyer may consume up to 18,900 m3/day of naphtha after the enlargement of its units, as determined by the
former National Petroleum Agency, through its resolution CNP DIPLAN number 301/90 dated January 04,
1990, and the supply of the total maximum quantity shall be determined by a contractual agreement which shall
be executed at the time of such supply.

The quantities which shall be consumed after 1994 shall be communicated in written form by the Buyer until
September 30, 1993, in a manner that Petrobras may program the supply of such quantities with the necessary

antecedence.

2.2 Buyer shall forward to Petrobras in written form, until September 30 of each year, its prediction of consumption of
naphtha and gasoil for the next year, in a manner that allows Petrobras to make possible the fulfillment of such a
prediction and its other obligations related to the national supply of petroleum derivatives.

2.2.1 A variation of more or less 10% per year in the annual quantity above mentioned shall be permitted, and shall
not result in the penalties described in 11.1 and 11.2, observed the limits in 2.1.
2.3 Buyer shall inform in written form, until the 1S day of each month, the monthly quantities of naphtha and gasoil that it
wants to receive in the next six months, being allowed the following maximum variations, except that after the

variations of the 2™4 and the 3“! month are applied to certain month, no other variations shall apply, in what regards
the figure for such month:

fixed (no variation)

1 month:

284 month: 10%

3d month: 10%

4!" month: free variation
5th month: free variation
6!" month: free variation

2.3.1 In the event Buyer applies the above variations to the third month, such monthly variation shall be considered
fixed and may not be changed by the next six-month prediction.

2.3.2 The absence or delayed notice shall entail the supply of the quantity informed in the previous month, and the
penalties described in Clause 11 shall not be applicable to Petrobras.

2.3.3 If Buyer does not withdraw the predicted quantities for a certain month, Petrobras shall have no obligation to
supply the amounts not withdrawn in any subsequent month, and the penalties described in Clause 11 shall not

apply.

2.4 If Buyer does not withdraw the annual quantities of naphtha and gasoil established in 2.2.1, the dispositions of 11.1
shall be observed, and Petrobras shall have no obligation to supply the amounts not withdrawn in any subsequent year.

2.4.1 If Buyer does not withdraw the annual quantities of naphtha and gasoil established in 2.2.1, the dispositions of
11.2 shall be observed, and Petrobras shall have no obligation to supply the amounts not withdrawn in any

subsequent year.

2.5 If the quantities requested by the Buyer exceed the maximum yearly limit established in 2.1, Petrobras shall endeavor
to supply the increased quantities, but Petrobras shall have no obligation to do so.

2.6 Petrobras may, at its discretion and observing the provisions of 2.4 and 2.5 and the quantities established in 2.2.1,
substitute the supplied raw materials, through previous written notice of 120 days when it happens for the first time
and 60 days afterwards.

2.6.1 The predicted consumption of gasoil shall be limited to the plant in operation as of this date, once such raw
material may not be used in the new units of Buyer.
2.6.2 Petrobras may, at its discretion and observing the provisions of 2.4 and 2.5, substitute the supply of gasoil and
naphtha for naphtha partially or totally, as long as Petrobras undertakes to supply additionally up to 300 cubic
meters per month of gasoil type LCO.

2.6.3 The total substitution of gasoil for naphtha will be allowed only if it does not diminish the capacity of the Buyer
to fulfill its agreements for the supply of petrochemical products from March 1992.

CLAUSE 3 - Technical Characteristics.

3.1 The naphtha to be supplied by Petrobras to the Buyer will be a desbutanized naphtha of full range (full range),
obtained by direct distillation, non desulfurized.

3.1.1 Until the volume of 100,000 m3/month the supply of naphtha shall be made in accordance with the Guaranteed
Values of Annex I of this Amendment. For supplies that exceed such limit, the Guaranteed Values of Annex II of
this Amendment shall be observed.

3.2 Petrobras shall endeavor in a manner that the supply of naphtha and gasoil observes the Desirable Values found in
Annexes I, II and IIL.

3.3 The gasoil supplied by Petrobras to Buyer shall be a gasoil of full range, obtained by direct distillation, which typical
characteristics are found in Annex III of this Amendment.

3.4 Once Petrobras is forced to utilize, due to contingencies of the international market, different types of petroleum, with
consequent variations in the characteristics of its derivatives, it shall not incur in the penalties described in Clause 11
due to the non observance of the technical characteristics found in Annexes I, II and III.

3.5 If Buyer finds that such products are unsuitable for use in its units, it may refuse to accept such products, justifying in
written form the reasons for the refusal, and it shall not incur in the penalties described in Clause 11, but Petrobras
will not be obliged to substitute the refused quantities, neither will it be obliged to indemnify Buyer.

CLAUSE 4 - Form of Delivery, Transfer of Proprietorship and Billing.
4.1 The delivery of the volumes of naphtha and gasoil to Buyer is an exclusive responsibility of Petrobras. The naphtha
and gasoil shall be considered delivered to the Buyer, having its proprietorship changed, according to the supply

sources described below:

4.1.1 Whenever the supply of naphtha and gasoil nationally produced is originated from coastwise shipment and
whenever it is imported, the proprietorship of naphtha
and gasoil shall be transferred to Buyer when it passes the connecting flange between the unloading hoses of the
ship and of the unloading terminal.

4.1.2 Whenever the supply of naphtha and gasoil is originated from the local refinery, through pipe-line, the products
shall be considered Buyer’s property, when they are downstream of point A of the refinery.

4.1.3 Buyer shall bear all risks and losses of naphtha and gasoil after the transfer of proprietorship, as established in
4.1, 4.1.1 and 4.1.2.

4.1.4 Buyer undertakes to start receiving naphtha and gasoil transported by ship, originated from coastwise shipment
or importation, through Aratu Terminal, 120 days before the beginning of the enlargement of LAR.

4.1.4.1 In the event Petrobras observes the occurrence of operational problems in the Almirante Alves Camara
Maritimo Terminal (TEMADRE), after the commencement of the enlargement of Buyer’s production
capacity, Buyer undertakes to start receiving of the products mentioned in 4.1.4 through the Aratu Terminal
within 24 months after Petrobras’ written notice, and the commencement of such delivery shall not occur
before January 1, 1995.

4.1.4.2 In the event Buyer does not observe the terms indicated in 4.1.4 and 4.1.4.1, Petrobras shall have the right
to suspend, in whole or in part, this Amendment until Buyer is ready to operate Aratu Terminal, and

Petrobras shall not incur the penalties described in Clause 11.

4.2 When the payment forms described in 6.13 until 6.17 will be adopted, the delivery of the volumes of naphtha and
gasoil to the Buyer shall have the following billing points, according to the source of supply:

4.2.1 The billing of the Buyer shall be made by the quantities verified in the unloading, when it regards naphtha and
gasoil of national production originated from coastwise shipment and imported naphtha and gasoil.

4.2.2 The billing of the Buyer shall be made through the lines, or from the tanks of the refinery in case of failure in the
line measuring equipment, whenever the naphtha and gasoil are originated from the local refinery.

CLAUSE S - Prices and Its Reviews.

5.1 For the naphtha and gasoil produced or imported by Petrobras and supplied to the Buyer, in the delivery point defined
in 4.1, Buyer shall pay to Petrobras the amount equivalent to the sum of the following payments:
5.1.1 The billing prices, for immediate payment, of the products classified as “Naphtha for the Petrochemical
Industry” and “Gasoil for the Petrochemical Industry” or any other classification established by the National
Fuel Department for these products, added to all taxes accrued on the operation, as determined by the National
Fuel Department or any other public entity that may substitute it. Such prices shall be reviewed whenever the
responsible governmental entity promotes its revision.

5.1.2 Until the volume of 9,000 m>/day, the tariff for the usage of pipe-line for transportation of the products between
“point A” of LAR and the limit of the tanks of the Raw Material Facility of Buyer, duly approved by the
National Fuel Department or any other department that substitutes it. Such tariff shall be reviewed periodically
by Petrobras and its renewals shall be valid after the approval of the National Fuel Department. Petrobras shall
inform Buyer of all tariff renewals, whenever they are approved by such Department.

5.1.3 For the volume that exceeds 9,000 m>/day it shall be applied the dispositions of the covenant executed between
Petrobras and Buyer, with the participation of the National Petroleum Agency, dated December 04, 1990, in
accordance with Resolution CNP 1/77 approved in the 344 S.E of January 18, 1977 of the former National
Petroleum Agency and published in the D.O.U. of February 10, 1977.

5.2 In the event the prices indicated in 5.1.1 cease to be established or approved by the National Fuel Department, or any
other department that substitutes it, the parties shall renegotiate the conditions of this Amendment, and the new
covenants shall be in force as of the date the National Fuel Department ceased to establish such prices.

CLAUSE 6 - Method of Payment.
6.1 The billing by Petrobras of naphtha and gasoil to the Buyer shall be made in accordance with the conditions and terms
described in 6.4 to 6.11. Though, Petrobras may practice the billing method of immediate payment according to 6.3, in

the event the dispositions of 6.2 and 6.2.1 are not observed.

6.2 Whenever requested, Buyer undertakes to present all documents necessary to evaluate its financial-economic
performance, in accordance with the criterion used by Petrobras.

6.2.1 In the event the result of such evaluation indicates appropriate, Buyer undertakes to furnish Petrobras with the
necessary guarantees to support the supply of naphtha and gasoil with deferred payment.
Conditions of Sale with immediate Payment

6.3 Buyer shall deposit previous to the deliveries, in favor of Petrobras, the amounts calculated from the predicted
quantities of naphtha and gasoil to be supplied, in each period of 7 days.

6.3.1

6.3.2

The deliveries shall be made upon issuance of the Sales Receipt for Immediate Payment with the current pricing
as of the date the product starts to be delivered in accordance with the dispositions of Clause 5.

In the event the nominal value of the previous deposit carried out by the Buyer, as described in 6.3, is inferior to
the value of the immediate payment billings carries out in the period of 7 days, Buyer shall immediately make
another deposit, in the amount and in the date informed by Petrobras.

At the end of each month, Petrobras shall sum the amounts of the deposits carried out in accordance with 6.3 and
the value of the bills issued in such month, both values monetary restated to a same date by the variation of the
Reference Index of Daily Interest (TRD), or other index that may substitute it during the month, and the values
ascertained shall be compared. In the event there is a discrepancy in favor to the Buyer, Petrobras shall credit to
the Buyer such discrepancy in the first weekday after such value equalization date. In the event there is a
discrepancy in favor to Petrobras, the Buyer shall pay such discrepancy to Petrobras in the first weekday after
such value equalization date.

Conditions of Sale with Deferred Payment (Pro-Rata)

6.4 Petrobras shall calculate monthly the quantity corresponding to the daily-measure by dividing the quantities of
naphtha and gasoil, previously agreed upon according to 2.3, by the number of days of the correspondent month.

6.5 Petrobras shall issue against Buyer at each delivery, a Sales Receipt for Deferred Payment correspondent to the
quantities of naphtha and gasoil ascertained according to Clause 7. The term for payment shall be the one indicated in

6.8.

6.5.1

The Sales Receipt for Deferred Payment mentioned in 6.5 shall be issued by the price established in Clause 5,
added the current financial burdens for sale with deferred payment that Petrobras is charging in the occasion of
the delivery of the products.

6.6 In the event the delivered quantities ascertained at the end of each month are inferior to the quantities of naphtha and
gasoil previously agreed in accordance with 2.3, Buyer shall make a deposit in cash in a bank account to be indicated

by Petrobras, on the

7h day of the following month.
6.6.1 The deliveries carried out on the 7" day of each month or afterwards, shall be billed as of for immediate
payment up to the limit of the deposit indicated in 6.6.

6.6.2 The billings with deferred payment of the measure destined for the next month shall be initiated on the 1°‘ day of
the month, and it shall be suspended for the number of days in which billing for immediate payment, as
mentioned in 6.6.1, is being carried out.

6.7 At the end of each month, Petrobras shall sum the amounts and the volumes of the bills issued during such month,
including the deposit mentioned in 6.6, if any, with the value that would be obtained by the daily billing of the daily-
measure, observed prices and financial burdens current each day, both duly monetary restated to the ish day of the
following month by the variation of the Reference Index of Daily Interest (TRD), or any other index agreed upon by
the parties.

6.7.1 In the event the quantities delivered during the month exceed the quantities previously ascertained in accordance
with 2.3, time daily-measure shall be substituted, for the purpose of the calculation indicated in 6.7, by the
amount resulting from the division of the quantity effectively delivered by the number of days of the month.

6.7.2 In the event the discrepancy found according to 6.7 is in favor of the Buyer, Petrobras shall issue a Note of
Credit in the amount of the discrepancy for deposit on the 20"" day of the month, added the financial burden for

sale with deferred payment charged in such occasion, equivalent to an increase of 5 days in the term, minus the
amount correspondent to the sales tax (ICMS).

6.7.3 In the event the discrepancy found according to 6.7 is in favor of Petrobras, it shall be issued a Complimentary
Sales Receipt against Buyer in the amount of the discrepancy for deposit on the 20th day of the month, added the
financial burden for sale with deferred payment charged on such occasion, equivalent to an increase of 5 days in
the term, appointing the amount of the correspondent sales tax (ICMS).

6.8 The payment of the invoices issued by Petrobras shall be carried out in the current shortest term for payment of
supplies of petrochemical raw materials supplied to the Petrochemical Facilities by Petrobras.

6.9 The overdue payments shall be subject to the financial burdens calculated “pro-rata tempore” according to 1% per
month of interest plus the variation, between the due date and the date payment was effectively made, of the average
financial burdens adopted by the market in such period.
6.10 The lateness in the payment of any bill by the Buyer shall give Petrobras the right to suspend the sale with deferred
payment independently from any warning, and the supply may continue to occur upon previous deposit of the
amounts involved, at Petrobras’ discretion, without prejudice to the provisions of Clause 11.

6.11 The Buyer may refute the bills within 3 days after receiving them in the case of errors. In such event, the parties shall
take all necessary steps to correct such errors until the due date of the bills, without prejudice to the term established
in 6.8 for payment of the owed amounts.

6.12 In the event the payment method described in 6.3 until 6.11 does not seems adequate to the interests of either party,
the party found in prejudice may negotiate with the other, with 30 days in advance, the implementation of the paying
methods defined from 6.13 to 6.17.

6.12.1 Until the system that allows the billing “pro-rata” is detailed, to which Buyer undertakes to participate in its
implementation, the conditions for payment defined from 6.13 to 6.17 shall apply.

Conditions of Sale with Deferred Payment (Upon-Delivery)

6.13 The billing of the Buyer by Petrobras shall be executed immediately after each delivery, according with the
quantities furnished by Petrobras, which shall be determined according to 4.2.1 and 4.2.2.

6.13.1 The Sales Receipt of each delivery shall be issued by the price determined in Clause 5 added the financial
burdens that Petrobras is charging at the time of delivery.

6.14 The payment of the invoices issued by Petrobras shall be carried out in the current shortest term for payment of
supplies of petrochemical raw materials supplied to the Petrochemical Facilities by Petrobras.

6.15 The overdue payments shall be subject to the financial burdens calculated “pro-rata tempore”, according to 1% per
month of interest plus the variation, between the due date and the date payment was effectively made, of the average
financial burdens adopted by the market in such period.

6.16 The lateness in the payment of any bill by the Buyer shall give Petrobras the right to suspend the sale with deferred
payment, independently from any warning, and the supplies may continue to occur upon previous deposit of the
amounts involved, at Petrobras’ discretion, without prejudice to the provisions of Clause 11.

6.17 The Buyer may refute the bills within 3 days after receiving them in case of errors. In such event, the parties shall
take all necessary steps to correct such errors until the due
date of the bills, without prejudice to the term established in 6.14 for payment of the owed amounts.
CLAUSE 7 - Measurements.

7.1 The supply of naphtha or gasoil from Petrobras to the Buyer, shall be carried out through the System LAR/Copene,
Provisory System TEMADRE/Copene and Permanent System Terminal of Aratu/Copene.

7.2. When the supply of naphtha and/or gasoil has LAR as origin, and the delivery occurs through pipe-line, the product
shall be deemed transferred to the Buyer in point “A” and it shall be billed in accordance with the official meters of
Petrobras’ Measuring Station (measurement in line), installed at LAR’s area.

7.2.1 The turbine meter shall have a precision of at least more or less 0.1% within the band of operation and it shall be
furnished with calibrating curve from the manufacturer.

7.2.2 The measurement of naphtha and/or gasoil shall be carried out by turbine meter with a measurement in volume.

7.2.3 In the event of failure in the measuring equipment, the amount of naphtha and/or gasoil transferred to the Buyer
shall be billed in accordance with the measures obtained from the forwarding tanks of LAR.

7.3 Excepting the stated in 7.2.3, the assertion of the quantities of naphtha and/or gasoil shall be made by Petrobras, and
the calculations shall be carried out with observance of the proceedings of the norms:

- for the calculation of the quantities: Report on the Development Construction, Calculation and Preparation of the
ASTM - IP Petroleum Measurement Tables 53 and 54

- ASTM D1250, IP200-1960 and in Petroleum Measurement Tables -Metric Units of Measurement Tables - Based on
a Reference Temperature of 20°C — IP - London- 1963;

- to test the meters: API Manual for Petroleum Measurement Standards - Chapter 4- Proving Systems Chapter 5 -
Turbine Meters.

7.4 The calibration of the official meters shall be carried out by Petrobras, which shall inform Buyer 5 days in advance of
such calibration. Buyer may, at its discretion, send representatives to observe the procedure.

7.4.1 In the absence of representatives of Buyer, Petrobras shall perform such calibration and Buyer shall have no right
to complain.

7.5 Petrobras shall have the right to, upon request, access the pipe-line and receiving system of naphtha and gasoil of the
Buyer, in order to verify the working conditions of the systems of the Buyer.

10
7.6 Buyer shall have the right to, upon request, access the pipe-line and Measuring Station of naphtha and gasoil of
Petrobras, in order to, through its certified representatives, verify the working conditions of the systems of Petrobras,
accompanied of Petrobras’ representatives.

7.7 In the event the discrepancies exceed the limits established in 7.9, if it is proved that the meters are calibrated, their
readings shall be applied.

7.7.1 Whenever the official meters are considered non-calibrated, after their maintenance/calibration, it shall be
determined by Petrobras, after analysis of the forwarding/receiving facilities, the corrections to be made in the
bills. The Buyer may send its representatives to accompany the analysis.

7.8 Whenever the supply of naphtha and/or gasoil is originated from the Provisory System TEMADRE, the product shall
be billed in accordance with the measures of the forwarding tanks of TEMADRE, until the commencement of the
operations of the Permanent System Terminal of Aratu.

7.9 The transfers of naphtha and/or gasoil shall be considered acceptable even with the occurrence of the following
discrepancies in the quantities found in Petrobras’ and Buyer’s tanks:

monthly : - 0.10% until + 0.05%
half yearly : - 0.05% until + 0.05%

7.9.1 In the event it is proven that the discrepancies truly found in the analyzed quantities actually diverge of the
values indicated above, Petrobras and Buyer agree to revise periodically the values indicated in 7.9.

7.10 In the event the discrepancies exceed the limits established in 7.9, it shall be determined by Petrobras the corrections
to be introduced in the bills, after Petrobras’ analysis in the forwarding/receiving facilities. The Buyer, if so desires,
may send representatives to accompany the analysis.

7.11 In the event the supply of naphtha and/or gasoil is originated from the Permanent System of the Terminal of Aratu,
Petrobras and Buyer shall define the basic measuring criterion to be used 30 days prior to the commencement of the
operations of such terminal, through a contractual amendment to be executed in such occasion.

CLAUSE 11 - Penalties.

11.1 In the event Buyer, by its sole fault, does not receive the annual minimum quantities of naphtha and gasoil
established in accordance with Clause 2, Buyer shall be subject to a fine in favor of Petrobras, in an amount
equivalent to the result of the multiplication of the non received quantities, ascertained 2 months after the end of the
contractual year, by

11
1/5 of the price indicated in Clause 5 at such time, excepting the dispositions of Clause 12.

11.2 In the event Petrobras, by its sole fault, does not deliver the annual minimum quantities of naphtha and gasoil
established in accordance with Clause 2, Petrobras shall be subject to a fine in favor of Buyer, in an amount
equivalent to the result of the multiplication of the non delivered quantities, ascertained 2 months after the end of the
contractual year, by 1/5 of the price indicated in Clause 5 at such time, excepting the dispositions of Clauses 12 and
16.

CLAUSE 16- interruption of Supply.

16.1 Petrobras shall have the right to interrupt the supply of naphtha and gasoil to the Buyer, in whole or in part, or
terminate this contract if compelled by a determination of the National Fuel Department or any other department that
may substitute it, as a result of a contingency plan that affects the national supplies of derivatives of petroleum,
situation characterized as an “Act of God”, which shall not constitute a valid reason to the application of any penalty
or indemnity.

CLAUSE 17- Lay Days and Demurrage.

17.1 Whenever naphtha and gasoil are transported by ship, and such products are supplied by the Provisory System
TEMADRE, Buyer shall bear all costs arising from the occurrence of demurrage if such demurrage is caused by the
Buyer only.

17.1.1 Whenever the supply of naphtha and gasoil is the consummation of an importation in a CIF or C&F basis, the
amount of the demurrage charged to Petrobras shall be billed to the Buyer, and Petrobras shall furnish the
evidence of all costs related to such demurrage to Buyer.

17.1.2 Whenever the supply of naphtha and gasoil is the consummation of an importation in a FOB basis or it has
originated from a refinery of Petrobras and transported by ship, the amount of the demurrage shall be billed to
the Buyer according to the clauses that are part of Annex IV of this Amendment.

17.2 Whenever naphtha and gasoil are transported by ship, and such products are supplied by the Permanent System of
the Terminal of Aratu, Buyer shall bear all costs arising from the occurrence of demurrage, and such costs shall be
calculated in accordance with 17.1.1 and 17.1.2.

CLAUSE 18 - General Provisions.

18.1 The neglected cases shall be settled mutually by Petrobras and the Buyer.
18.2 The present contract shall be renegotiated in the event the National Fuel Department establishes a supply plan that is
incompatible with the terms of this contract.

In witness whereof, the parties execute the present Amendment number | to the Sale Agreement of Naphtha and Gasoil
executed on June 22, 1978, ratified all clauses and conditions not altered by the present instrument, in 7 counterparts of
equal tenor.

Rio de Janeiro, February 8, 1993

(illegible signature)

Petréleo Brasileiro S.A. - Petrobras

(illegible signature)

Copene - Petroquimica do Nordeste S.A.

(illegible signature)

Copene - Petroquimica do Nordeste S.A.
Witnesses:
(illegible signature)
(illegible signature)

13
Technical
Characteristics

lead (weight)
copper (weight)
iron (weight)

total chlorite (weight)

sulfur (weight)

distillation IBP
50%
FBP

distillation residue
density 20/4

guaranteed value

20 PPB max

10 PPB max
300 PPB max
5 PPM max

350 PPM max

36°C min
>75°C

200° max
take note
0.69-0.72

ANNEX I

desirable
value

20 PPB max

10 PPB max
300 PPB max
2 PPM max

350 PPM max

36°C min

>75°C

200° max

1% max volume
(1) 0.69-0.72

Paraffins, Olefins, Naphthenes and Aromatics content (PONA)

content of paraffins

content of naphthenes +
content of aromatics

content of olefins

OBSERVATIONS:

71% max
volume
28% min
volume
0.6% max
volume

method
UOP 350/
IP 224 (2)
UOP 350
UOP 350
UOP 588
UOP 606 (2)
UOP 357/
ASTM-D-1266 (2)
ASTM-D-86
ASTM-D-86
ASTM-D-86
ASTM-D-86
ASTM-D-1298/
ASTM-D-4052 (2)

70% max (3)
weight
28% min (3)
weight
0.5% max (4)
weight

(1) The Buyer shall accept to receive individual lots of naphtha with a density within 0.66-0.73, so long as in the monthly
average the density is within the specifications established in the table above.

(2) Alternative method. In the event of divergence in the result, the first method mentioned shall prevail.

(3) ASTM-D-1319, D-2159

Alternative methods: UOP 273 and gaseous chromatography of high resolution.
In the event of divergence in the result, the first two mentioned methods shall prevail.

(4) ASTM-D-1319

Alternative methods: UOP 273 and gaseous chromatography of high resolution.
In the event of divergence in the result, the first mentioned method shall prevail.
(5) Petrobras undertakes to develop a method for the determination of silicium, in a manner that it may allow future
negotiation to include such characteristic in the table above.

15

Technical
Characteristics

lead (weight)

copper (weight)

iron (weight)

ethanol (weight)
methanol (weight)
total chlorite (weight)

sulfur (weight)
distillation IBP
50%
FBP
distillation residue
density 20/4

guaranteed value

50 PPB max

take note

take note

100 PPM max

10 PPM max

10 PPM max (6)

500 PPM max

36°C min

>75°C

200° max

take note
0.69-0.72 (1)

ANNEX II

desirable
value

20 PPB max

10 PPB max
300 PPB max
100 PPM max
5 PPM max
2 PPM max

100-300PPM

36°C min
>75°C

200° max

1% max volume
0.69-0.72

Paraffins, Olefins, Naphthenes and Aromatics content (PONA)

content of paraffins

content of naphthenes +
content of aromatics
content of olefins

OBSERVATIONS:

(1) The Buyer shall accept to receive individual lots of naphtha with a density within 0.66-0.73, so long as in the monthly
average the density is within the specifications established in the table above.

60% min
volume
Balance

1% max weight

method

UOP 350/I1P

224 (2)

UOP 350

UOP 350
CONTEC-N-2448
CONTEC-N-2448
UOP 588

UOP 606 (2)
U0P357/
ASTM-D-1266 (2)
ASTM-D-86
ASTM-D-86
ASTM-D-86
ASTM-D-86
ASTM-D-1298/
ASTM-D-4052 (2)

65% min (3)
weight

NAFT: balance (3)
9% max weight

1% max weight (4)

(2) Alternative method. In the event of divergence in the result, the first method mentioned shall prevail.

(3) ASTM-D-1319, D-2159

Alternative methods: UOP 273 and gaseous chromatography of high resolution.
In the event of divergence in the result, the first two mentioned methods shall prevail.
(4) ASTM-D-1319

Alternative methods: UOP 273 and gaseous chromatography of high resolution.
In the event of divergence in the result, the first mentioned method shall prevail.

(5) Petrobras and the Buyer undertake to develop methods for the determination of silicium and MTBE, in a manner that it
may allow future negotiation to include such characteristic in the table above.

(6) It shall be considered the value of 5 PPM for the supplies of naphtha originated from coastwise shipment.

(7) The Buyer shall accept to receive individual lots of naphtha with point 50% (fifty per cent) presenting a value equal or
inferior to 75°C (seventy-five degrees Celsius), so long as in the monthly average the point 50% (fifty per cent) is
specified, according to the table above.

17
Technical
Characteristics

distillation
sulfur (weight)

BMCI

(1) Alternative method.

FBP

ANNEX III

guaranteed desirable
value value method
360° C max 360° C max ASTM-D-86
1000 PPM max 1000 PPM max ASTM-D-1552/
ASTM-D-2622 (1)
21 max 21 max

In the event of divergence in the result, the first method mentioned shall prevail.

18
ANNEX IV
1 - Lay Days

1.1 The Lay Day shall commence when the ship is moored or after 6 hours of the issuance of the Ready-to-Operate
Notice, prevailing whichever occurs first.

1.2 The Ready-to-Operate Notice shall be issued after the end of the voyage, with or without ways available to moor the
ship.

1.3 The lay days shall be over when the unloading hose are disconnected, after the unload is over.

1.4 The Buyer shall be entitled to lay days of 36 non-interrupted hours, Sundays and holidays included (SHINC), or pro-
rata in accordance with the quantities unloaded.

1.5 The lapse of time correspondent to the events below shall not be considered when calculating lay days:
a) movement of the ship from the anchorage to the unloading ways
b) poor condition of the ship, including breakdown or other problems that may diminish unloading efficiency.
c) prohibition or restriction on the unloading credited to the vendor or freighter or charterer of the ship.
d) delays or flaws credited to the Captain, crew or ship’s agent.
e) unload of bunkers, unload of ballast or residual waters, whenever it causes the interruption of the unloading.
2 - Demurrage
2.1 All periods of time that exceed the allowed lay days as described above, shall be paid by the buyer in an amount
equivalent to US dollars converted by the exchange rate for purchase of dollars of the date of issuance of the invoice,
upon collection accompanied by documents, being the Buyer liable for the financial burdens, terms of payment and
fines as described in 6.5.1, 6.8 and 6.9 of this Amendment.
2.2 Any of the following documents shall suffice for the calculation of the demurrage: Statement of Facts or Time Sheet
of the inspection company (in case of non-matching information the formed shall prevail); Voyage Charter Party of

the ship may be requested when the ship is under voyage charter.

2.3 However, if the demurrage is due to fire or explosion or if it is due to a breakdown in the machinery or unloading
equipment of the port, or if it is resulting from “Act of God”,
war, civil commotion or strike, the demurrage shall be reduced by half, during the period that such facts entailed the
demurrage.

2.4 During adverse weather, high or low tide causing the interruption or the impossibility to unload, being out of the
control of the buyer or seller, the lay days shall be divided equally among the parties.

2.5 The demurrage shall be paid by the buyer by the specific rate found in the Charter Party or Recap or Fixture. In the
event of absence of the C/P, COA, TCP or private ship, the payment shall be made based on the rate ascertained from
the World Scale table, by the use of the market rate as described in the AFRA index.

2.6 The presentation of collection regarding demurrage shall be made within 90 days from the complete clearance of the
ship. No complaint shall be accepted after such period.

20
